Filed 10/29/21 Snoeck v. Exaktime Innovations CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

STEVE SNOECK,                                                     B302178

         Plaintiff and Appellant,                                 Los Angeles County
                                                                  Super. Ct. No. BC708964
         v.

EXAKTIME INNOVATIONS, INC.,

         Defendant and Appellant.

STEVE SNOECK,                                                     B304054

         Plaintiff and Appellant,                                 Los Angeles County
                                                                  Super. Ct. No. BC708964
         v.

EXAKTIME INNOVATIONS, INC.,

         Defendant and Respondent.

      APPEALS from orders and a judgment of the Superior
Court of Los Angeles County, Michael P. Linfield, Judge.
Affirmed in part; reversed in part with directions; dismissed
in part.
     Barritt Smith Miner, Perry G. Smith, Paul B. Miner
and Danielle N. Riddles for Plaintiff and Appellant.

     Jackson Lewis, Michael A. Hood, Dylan B. Carp,
Theresa M. Marchlewski and Jason M. Yang for Defendant,
Appellant and Respondent.
                  _________________________

       Steve Snoeck sued his employer ExakTime Innovations,
Inc. (ExakTime) under the Fair Employment and Housing Act
(FEHA) (Gov. Code, § 12900 et seq.)1 for disability discrimination
and related causes of action after it discharged him while he
was on a medical leave of absence. A jury returned a verdict
in favor of ExakTime on five of Snoeck’s six causes of action;
it found in favor of Snoeck on his claim ExakTime failed to
engage in the interactive process. The trial court denied Snoeck’s
motions for judgment notwithstanding the verdict (JNOV) and
for a new trial. Snoeck appeals from the judgment and orders;
ExakTime conditionally cross-appeals from the judgment.
       Snoeck argues (1) the defense verdict is not supported
by substantial evidence; (2) the trial court committed structural
error by excluding evidence of ExakTime’s financial condition
and limiting the time the parties had to present evidence; and
(3) the court made prejudicial instructional and evidentiary
errors. We find no prejudicial error and affirm. As a result,
we do not reach ExakTime’s cross-appeal and dismiss it.



1    Statutory references are to the Government Code unless
otherwise stated.




                                2
      Snoeck also appeals from the order granting ExakTime’s
motion to tax Snoeck’s costs by the amount he incurred after
ExakTime served an offer to compromise under Code of Civil
Procedure section 998 (section 998) that was greater than
the amount the jury awarded him. Snoeck argues the section
998 offer was invalid, and the court abused its discretion in
permitting ExakTime to submit evidence of the offer in its reply.
We conclude the court abused its discretion and reverse the
order.
        FACTS AND PROCEDURAL BACKGROUND2
1.    Snoeck’s employment with ExakTime
      ExakTime sells time and attendance software for
construction and field service companies. John O’Hara,
ExakTime’s President and then Chief Financial Officer, hired
Snoeck.3 Snoeck began work in April 2015 as an account
executive for the small business segment of ExakTime’s new
sales group. As an account executive or “sales rep,” Snoeck
was responsible for getting new business by following up on
inbound leads.4 Snoeck had the east territory, starting work
at 6:00 a.m.

2      We summarize the evidence at trial in the light most
favorable to ExakTime. (See, e.g., Whiteley v. Philip Morris, Inc.
(2004) 117 Cal.App.4th 635, 642, fn. 3.) We discuss additional
facts and procedural history relevant to Snoeck’s contentions
in the discussion sections of this opinion
3       O’Hara became the Chief Executive Officer in January
2018.
4   Leads—inquiries from potential customers about
ExakTime’s software—came mostly through ExakTime’s website




                                 3
      Snoeck’s most recent performance review was from
January 2017. His then-supervisor Karen Kennedy assessed
Snoeck as a “great team member.” She rated him as “exceeds
expectations” in attendance and punctuality, noting he worked
“in the most challenging time zone”; “needs improvement” on
his annual sales goal; and “meets expectations” in all other
categories.
      Michael Dickran became Snoeck’s sales manager around
May 2017. Before his promotion, Dickran worked alongside
Snoeck. Dickran thought Snoeck was a good salesperson and
had a “likeable disposition.”
2.    Snoeck’s pre-2017 sleep apnea diagnosis
      Snoeck was first diagnosed with sleep apnea in 2010 after
a sleep study. He has had panic attacks since his youth. In 2014,
Snoeck was prescribed a CPAP 5 to wear at night to control his
sleep apnea. He did not wear the mask regularly because he
didn’t like it.6
      Dr. Downs was Snoeck’s primary care physician. His notes
from a November 2014 visit reflect Snoeck’s “active problems”
were morbid obesity, fatigue and insomnia, obstructive sleep


(those were automatically directed to the appropriate sales rep)
and “live” phone calls.
5    A CPAP or BiPAP is a machine with tubes connected to
a mask to provide the wearer with pressurized air during sleep.
Snoeck used both.
6     Snoeck testified his panic disorder affected his ability to
wear the sleep mask—he felt like he was suffocating. He put
his BiPAP mask on for the jury and explained how it worked.




                                 4
apnea, shortness of breath, panic disorder, and thyroid disorder.
He noted Snoeck had trouble using his mask and woke up short
of breath at night.
      In 2015, after another sleep study, Snoeck again was
prescribed a sleep mask. He did not use that one regularly
either. Snoeck had two more sleep studies in January and
December 2016. The January study revealed he had severe
obstructive sleep apnea. The recommendations following
both studies noted weight loss would help “in at least reducing”
and “possibly reducing,” respectively, the severity of Snoeck’s
sleep apnea. When Snoeck saw Downs for a physical in
October 2016, he was still having trouble with his CPAP.
3.    Snoeck sleeps on the job
      Snoeck began falling asleep at work around December
2016. O’Hara described Snoeck as sleeping for “short bursts”—
lasting about five to eight minutes—several times a day,
“pretty much every day.” O’Hara estimated seeing Snoeck asleep
“dozens of times” between December and May. “Just about every
time I walked by his cube, he was asleep. [¶] . . . It was all the
time.” Dickran also saw Snoeck falling asleep “all over the place”
during working hours, including during weekly sales meetings
and at different times of day.
      Around May 2017, Dickran noticed Snoeck’s sleeping
was getting increasingly worse. He, O’Hara, Karen Williams,
ExakTime’s Director of Finance and Human Resources, and
other employees all heard Snoeck snoring. O’Hara said Snoeck’s
snoring and waking up with a “sudden snore or start” disturbed
associates on the sales floor. Employees complained about
Snoeck sleeping during work hours, asked “what was going on”




                                5
with him, found his snoring and sudden waking unsettling, and
were having to monitor Snoeck to wake him up if he fell asleep.
       Kennedy testified that, in spring 2017, Snoeck came to
work injured. He told her he had blacked out in the shower and
fallen, and he also had blacked out while driving with his family.
(Snoeck testified he had fallen asleep during both incidents.)
Kennedy told O’Hara Snoeck fell in the shower because she
needed O’Hara’s approval to get Snoeck a stand-up desk for
his injury.
       On May 25, 2017, around 10:00 a.m., Dickran and another
sales rep had the following instant message exchange (lack of
punctuation and capitalization in original):
             Dickran: “hey is Steve making any calls? [¶]
                         I haven’t heard him one bit”
             Sales rep: “no man. he sleeps lol [¶] . . . he is
                         snoring right now at this moment
                         lol”
             Dickran: “take a picture”
The exchange resumed around 1:30 p.m.:
             Sales rep: “you still want a picture or did you
                         wake him up when you knocked
                         on his glass lol”
             Dickran: “I woke him up [¶] he has a medical
                         issue [¶] so it’s not just he’s ‘tired’
                         [¶] Steve is so large now his brain
                         isn’t getti[ng] enough oxygen and
                         he falls asleep”
             Sales rep: “i know. I get it. im not trying to
                         get him in trouble or anything.
                         honestly, thats not my job. I just




                                6
                         want him to do something about it
                         to help himself. he eats out for
                         every single meal. im afraid
                         something is going to happen
                         to him one day you know?”
             Sales rep: “oh I do [¶] I’m going to talk
                         with him about the weight [¶] he
                         seriously is on target to die young
                         [¶] and he would leave behind
                         two young sons [¶] if you see him
                         dosing off, be a friend and knock
                         on the glass or say his name”
             Sales rep: “okay i will”
       Dickran testified he was trying “to be . . . nice with
[Snoeck]”—he needed him to make his calls, so he asked the
sales rep to wake him. He also was concerned about Snoeck’s
weight; he knew being overweight “tends to lead to a lot of
health issues.”
       O’Hara gave Snoeck two verbal warnings about sleeping—
in February and April 2017. He called Snoeck into his office
and told him falling asleep on the job was unacceptable, and
also was “ ‘disturbing your fellow sales reps around you.’ ”
O’Hara testified Snoeck replied he was having trouble sleeping
at night, but he never mentioned sleep apnea or problems with
a mask he had to wear. As his manager, Dickran also told
Snoeck he couldn’t be falling asleep.
4.     Decision to offer Snoeck a leave of absence
       O’Hara again saw Snoeck sleeping on the job a day or two
before June 1, 2017; he decided to fire him. O’Hara testified,
“[I]t was to the point now he was disrupting the sales floor,




                               7
his performance was suffering and I was getting ready to
terminate him.” O’Hara said the option to terminate Snoeck
for sleeping on the job was “always on the table,” but he “always
cut him a break.”
       On June 1, 2017 (or possibly May 31), after meeting with
Dickran and Williams, O’Hara decided to offer Snoeck a 60-day
personal leave to get his sleep issue under control. ExakTime’s
normal leave policy is 10 days. Snoeck was called into the
meeting. O’Hara testified he told Snoeck, “ ‘Steve, we’ve talked
to you many times about your sleeping. It’s out of control. You’ve
got to get it under control or else I have to terminate you.’ ”7
Snoeck again replied he was “ ‘just not sleeping well at night.’ ”
They then offered Snoeck the opportunity to take the 60-day
personal leave. Dickran said Snoeck was “very grateful for
being given the time to go deal with it rather than being let go.”
Snoeck wanted to speak to his wife before deciding. After calling
his wife, Snoeck told Williams (and, at some point, O’Hara) he
would take the leave.
       Williams testified Snoeck then asked for information on
state disability insurance (SDI). She emailed him the link to
the California state disability website.8 At that point, she did
not know if he had a disabling condition—if an employee asks
for disability insurance information, she sends it without asking
questions.

7     Dickran similarly testified they told Snoeck, “[W]e could
let you go, but we don’t want to. We want you to take care of
the problem.”
8     Williams sent the email on June 1, 2017, at 11:27 a.m.




                                8
5.    Snoeck’s leave
      After Snoeck accepted the leave, he also asked Williams
to send him forms to apply for Family and Medical Leave Act
(FMLA) leave. She sent Snoeck an FMLA notice of eligibility—
stating he had informed ExakTime of his need for leave for his
“own serious health condition” on June 2, 2017—and a form
specifying his essential job functions as “Inside Sales, Computer,
Telephone,” to be filled out by his doctor. She told Snoeck the
FMLA gave him up to 12 weeks of protected leave.
      Downs completed the FMLA certification for Snoeck. He
described Snoeck’s “condition” as “uncontrolled,” and stated he
was “unable to function until stabilized.” He certified Snoeck
was unable to perform any of his job functions and estimated
he would be incapacitated from June 3 to October 1, 2017.
On July 3, 2017, Downs also wrote Snoeck a note retroactively
placing him “off work due to illness 6-3-17 through 10-31-17.”9
      Before he saw Downs, Snoeck went to his pulmonologist-
sleep doctor, Dr. Prisco, on June 12, 2017. Prisco’s notes reflect
Snoeck reported he was struggling with sleeping with his BiPAP,
had fatigue during the day, and had met with a bariatric surgeon
—he was considering surgery for weight loss. Prisco ordered a
sleep test to determine the optimal pressure settings for Snoeck’s
BiPAP. Snoeck had the test on June 28 and his BiPAP settings
were changed.
      On July 8, 2017, during a brief conversation at a company
party, Snoeck told O’Hara he was doing better, his sleep had


9     Downs did not provide a specific diagnosis to avoid
violating patient privacy laws.




                                9
improved, and he was losing weight and planning to have
bariatric surgery. Snoeck also had a five-minute phone call
with O’Hara on July 27 to tell O’Hara his surgery was scheduled
for mid-November. Snoeck testified he asked O’Hara if he
wanted him to return to work on October 31 and go on leave
again for his surgery, or “ ‘how do you want me to do it?’ ” Snoeck
said O’Hara told him, “ ‘Do what you feel.’ ” Snoeck testified his
doctor recommended he wait to return to work until January 1.
      Snoeck updated the company on August 4, 2017, in an
email to Dickran, copied to Williams. Snoeck wrote,
             “I met with the [bariatric surgeon] and
             dieti[c]ian at UCLA today. Things are
             progressing nicely. I have lost 16 lbs. so far
             and on pace to drop another 20 by my surgery
             in Dec. [¶] I wanted to come back to work the
             1st week of [S]ept. However my primary Dr[.]
             wants me to follow his orders of 1st week in
             Oct. Other than that I’m feeling better, my
             sleep has improved now that I have the right
             settings on my bi-pap machine, but still kinda
             hard wearing a mask to bed.”
Dickran replied, “Very exciting about getting your health turned
around. Proud of you and your family. Keep me in the loop and
let me know if you need anything.”
6.    ExakTime’s coverage of Snoeck’s leads
      Snoeck’s leads were reassigned to other sales reps when
he went on leave—both within the small business unit and to
reps in other units. Due to the high volume of leads, however,
the two remaining small business sales reps could not handle
their own leads and those from Snoeck’s territory. Dickran




                                10
realigned Snoeck’s territory on August 7, 2017, and divided his
leads among sales reps who worked in other units. ExakTime
also moved another problematic employee to small business
temporarily to “plug the gap.”
      ExakTime hired a new sales executive on August 28, 2017.
That hire was part of its plan—from before Snoeck went on leave
—to increase the small business segment from three to four sales
executives. Snoeck’s job remained open to him.
7.    Snoeck’s request for an extended leave, and
      ExakTime’s decision to discharge him
      On September 11, in an email to Dickran and Williams,
Snoeck asked to extend his leave through January 1, 2018.
He wrote:
            “The last few months have been extremely
            tough, mentally and physically but I do see
            the light at the end of the tunnel. [¶] Slow
            and steady I’ve been losing weight so far,
            about 25 lbs., I have way more energy, and
            been getting at least 5-6 hours of sleep a night.
            Which is a great improvement from 2-3 hours.
            But still [a] ways to go. [¶] My Bariatric
            surgery is scheduled Mid Nov. I know
            originally the doctor had me off of work
            until Oct. 1st. After Speaking with Primary
            Physician and Surgeon, they want me to
            continue to focus on my current program
            and extend[ ] out disability 6 weeks after
            the Surgery, which puts me back to work
            beginning of January. I know it was longer
            than expected[,] however, this will give me




                               11
             the time needed to make a complete successful
             lifestyle change. [¶] My family and I appreciate
             all of you at Exak[T]ime for giving me the
             opportunity to make this lifestyle change
             to get healthy. . . .”
       The email attached a note from Downs stating Snoeck
was “off work due to illness through 1-1-18.” Dickran forwarded
the email to O’Hara, who was on vacation.
       When O’Hara returned on September 18, Dickran told
him he couldn’t meet his sales quota unless he filled Snoeck’s
seat. He told O’Hara “they [small business] were down a man
and I just can’t wait for him to come back.” The new sales
executive who began at the end of August was not “fully ramped”
—it would take him 90 days to be fully trained—and the
employee borrowed from another unit had to be moved back
or terminated for nonperformance. O’Hara explained, “Because
of the rapid escalation of leads in the small business market,
we needed four solid people there.”
       O’Hara made the final decision to terminate Snoeck’s
employment. He testified he had assumed Snoeck was coming
back on October 31, 2017, and “that was perfectly acceptable.”
But, O’Hara did not want to extend Snoeck’s leave until January
because he wasn’t certain Snoeck would come back then, and
he needed to fill his position.
       O’Hara said he didn’t “feel [Snoeck] was taking the steps
necessary to even get the surgery in November [or] December.”
O’Hara didn’t see “any action on [Snoeck’s] part to get well,




                               12
to lose significant weight in order to get that surgery.” 10 O’Hara
responded “yes” to the question, “[Y]ou equated getting well with
losing weight, right?” O’Hara said, “It was my own assumption
at the time that the chances of him coming back were slim,
by January 1st. . . . Right or wrong, I made that assumption.”
       But O’Hara based his belief that the surgery would help
Snoeck’s sleeping issue on what Snoeck had told him. When
asked if he thought surgery was what Snoeck needed to overcome
his sleeping issue, O’Hara responded, “He told me that, yes.”
O’Hara was concerned Snoeck would continue to have an issue
with sleeping on the job because he “didn’t see anything that’s
going to change that going forward.” He also wasn’t certain
when Snoeck’s “lifestyle change would be complete” or what
that meant. Snoeck had never said he planned to use his leave
“to make a lifestyle change.”
       O’Hara testified ExakTime was losing sales due to leads
“not being properly worked.” He estimated ExakTime lost
$30,000 in potential sales each month while Snoeck was on leave
but admitted he could not identify a lost sale specifically due
to Snoeck’s leave. O’Hara testified there were too many leads
to look at—about 1,800—to conduct a lead-by-lead analysis.
He could identify, however, a reduced “close ratio”—meaning
the ratio of leads that resulted in new business—due to the
reduced staffing.
       O’Hara “gave the approval” to discharge Snoeck and asked
Williams to tell Snoeck to call and reapply when he was able to


10     Based on his limited research, O’Hara believed Snoeck had
to lose 50 to 75 pounds to be eligible for the bariatric surgery.




                                13
return to work. On September 19, 2017, Williams called Snoeck
and terminated his employment; she told him they needed to fill
his position. She also told him to let them know when he was
released by his doctor and ready to come back to work, and they
would “see if there was a position available and consider bringing
him back on.” Snoeck never reapplied to work at ExakTime.
And, although they had job openings in January, no one
at ExakTime contacted Snoeck. ExakTime hired Snoeck’s
replacement in October 2017.
8.    Snoeck’s sleep apnea post-termination
      In October 2017, Snoeck again fell asleep while standing
up. He broke his leg, injured his ankle, and had to have surgery.
At the time, he still was not using his sleep mask “the whole
night through” because it was uncomfortable. On December 5,
2017, Snoeck’s doctor wrote him “off work due to illness” through
March 31, 2018. He did not have the surgery in November
because he had to heal from his leg first.
      In April 2018, Snoeck got his sleep apnea under control
when he began to use his BiPAP mask regularly.11




11     Prisco’s notes from Snoeck’s February 5, 2018 visit note
he reported he was not having surgery, was getting five hours
of sleep nightly, was no longer falling asleep standing or driving,
and had “improvement in fatigue since using his bipap.” At his
October 30, 2018 visit, Snoeck reported he was using his BiPAP
nightly to get about seven hours of sleep and was not fatigued
during the day. He also said he was back in bariatric surgery
class and considering surgery in the future.




                                14
9.     The complaint, trial, and post-trial proceedings
       On June 6, 2018, Snoeck sued ExakTime under FEHA
for failure to reasonably accommodate a known or perceived
disability (§ 12940, subd. (m)(1)), failure to engage in the
interactive process (id., subd. (n)), disability discrimination (id.,
subd. (a)), failure to prevent discrimination and retaliation (id.,
subd. (k)), and retaliation (id., subd. (m)(2)); and for wrongful
termination in violation of public policy. Snoeck alleged he
suffers from sleep apnea, high blood pressure, and
hypothyroidism. The complaint does not mention Snoeck’s
obesity.
       Snoeck’s case was tried before a jury over five days. On
June 25, 2019, the jury returned a verdict in favor of ExakTime
on all Snoeck’s causes of action except the failure to engage
in the interactive process.12 On that cause of action, the jury
awarded Snoeck $58,088 in economic damages and $72,000
in noneconomic damages, totaling $130,088. The jury found
ExakTime did not act with malice, oppression, or fraud.
       Snoeck moved for JNOV and for a new trial, based on
insufficiency of the evidence and instructional and evidentiary
errors. The court heard and denied those motions and entered
judgment based on the verdict on October 29, 2019. Snoeck
timely appealed, and ExakTime conditionally cross-appealed.

12    The jury voted in favor of ExakTime 11 to one on the
discrimination claim and 10 to two on the failure to accommodate
claim. The verdict was unanimous on the retaliation, failure
to prevent discrimination and/or retaliation, and wrongful
termination claims. The jury found in favor of Snoeck on the
interactive process claim 11 to one, and 10 to two on his damages.




                                  15
       On November 13, 2019, Snoeck filed a memorandum of
costs totaling $91,175.59. ExakTime moved to tax costs based
on Snoeck’s rejection of its pretrial offer to compromise under
section 998, among other grounds. The trial court granted that
portion of ExakTime’s motion on January 21, 2020. It taxed costs
by $30,056.44, and awarded Snoeck $49,353.46 in costs. Snoeck
appealed.
       We consolidated the two appeals for argument and
decision.
                            DISCUSSION
                   Appeals Relating to Verdict
       Snoeck contends: (1) the “uncontradicted and unimpeached
evidence . . . leaves no room” for a reasonable jury—had it
been properly instructed—“to find against Snoeck on any
of his claims”; (2) the trial court committed structural error
by precluding him from presenting evidence necessary to rebut
ExakTime’s undue hardship affirmative defense—ExakTime’s
2017 financial condition—and by limiting his trial time to
6.5 hours (extended to 7.5 hours); (3) the court made nine
prejudicial instructional errors; and (4) the court made four
prejudicial evidentiary rulings.
1.     FEHA’s protections of employees with actual
       or perceived disabilities
       FEHA prohibits several employment practices against
individuals who have physical disabilities.13 (Nealy v. City of

13    FEHA was modeled on the Americans with Disabilities Act
(ADA); California courts deciding FEHA cases look to federal
cases interpreting the ADA. (Prilliman v. United Air Lines, Inc.
(1997) 53 Cal.App.4th 935, 948 (Prilliman).)




                               16
Santa Monica (2015) 234 Cal.App.4th 359, 371.) Employers
may not: discharge or take other adverse employment actions
against employees “because of” their disabilities (§ 12940,
subd. (a)); “fail to make reasonable accommodation for the
known” disabilities of employees (id., subd. (m)(1)); “fail to engage
in a timely, good faith, interactive process” with employees to
determine effective reasonable accommodations (id., subd. (n));
retaliate against employees for engaging in activity protected
by FEHA—here, requesting or taking a leave of absence as an
accommodation (id., subds. (h), (m)(2)); or fail to take reasonable
steps to prevent discrimination or retaliation (id., subd. (k)).
Each of these unlawful employment practices constitutes a
separate cause of action. (Nealy, at p. 371.)
       A disabled plaintiff need not show the employer “ ‘had it
in for him,’ ” or harbored ill will against him or other similarly
disabled employees, to demonstrate discriminatory motive.
(Gelfo v. Lockheed Martin Corp. (2006) 140 Cal.App.4th 34, 54,
fn. 14.) Rather, an employer discriminates against an employee
because of his disability “when the disability is a substantial
motivating reason for the employer’s decision to subject the
employee to an adverse employment action.” (Wallace v. County
of Stanislaus (2016) 245 Cal.App.4th 109, 128 (Wallace).)
       “Although section 12940 proscribes discrimination on the
basis of an employee’s disability, it specifically limits the reach of
that proscription, excluding from coverage those persons who are
not qualified, even with reasonable accommodation, to perform
essential job duties.” (Green v. State of California (2007) 42
Cal.4th 254, 262 (Green).) Thus, FEHA does not prohibit an
employer from discharging an employee “if the employee, because
of a physical . . . disability, is unable to perform the employee’s




                                 17
essential duties even with reasonable accommodations.”
(§ 12940, subd. (a)(1).) The employee bears the burden of proving
he can perform the essential duties of the job with or without
reasonable accommodation. (Green, at p. 260.)
       Accordingly, “drawing distinctions” based on an employee’s
physical disability “is not forbidden discrimination in itself.
Rather, drawing these distinctions is prohibited only if the
adverse employment action occurs because of a disability and
the disability would not prevent the employee from performing
the essential duties of the job, at least not with reasonable
accommodation.” (Green, supra, 42 Cal.4th at p. 262.) Nor
must an employer provide an accommodation that the employer
demonstrates will “produce undue hardship”—meaning
“significant difficulty or expense” considering several factors—
“to its operation.” (§ 12940, subd. (m)(1); § 12926, subd. (u).)
       In other words, the statute recognizes an employer has a
legitimate reason to take an adverse action against an employee
because of the employee’s physical condition if the employee
cannot perform essential job duties even with a reasonable
accommodation, and a legitimate reason for not providing an
accommodation if doing so would result in an undue hardship
to its business. (See Wallace, supra, 245 Cal.App.4th at pp. 126–
127.) Nevertheless, an employer is subject to FEHA liability for
taking an adverse action against a disabled employee whom the
employer mistakenly believes is unable to perform his essential
job functions even with a reasonable accommodation. (Id. at
p. 115 [employer, not the employee, must bear the financial
consequence of employer’s mistake about employee’s physical
condition].)




                               18
2.    Snoeck’s claimed disabilities
      FEHA defines “physical disability” as a physical condition
that affects a body system and limits a major life activity,14
as well as “[b]eing regarded or treated by the employer . . .
as having, or having had, any physical condition that makes
achievement of a major life activity difficult.” (§ 12926, subd.
(m)(1), (4).)
      Snoeck’s complaint alleged he suffered from sleep apnea,
high blood pressure, and hypothyroidism. At trial, Snoeck
admitted he controlled his blood pressure and hypothyroidism
with medication—they did not hamper his ability to work.
Snoeck agreed falling asleep was the only issue he was having
at work. Accordingly, of his three alleged physical conditions,
only Snoeck’s sleep apnea constitutes an actual physical
disability for purposes of his FEHA claims.
      Snoeck also was obese. Obesity does not qualify as an
“actual disability” under FEHA, however, because Snoeck
presented no evidence that it had a physiological cause. (Cornell
v. Berkeley Tennis Club (2017) 18 Cal.App.5th 908, 928, 939
(Cornell).) Nor did Snoeck allege his obesity was a disability.
Instead, Snoeck’s obesity may qualify as a perceived disability
under FEHA if ExakTime regarded or treated his weight as
“ ‘mak[ing] achievement of a major life activity difficult’ ”—
here, breathing, sleeping, or working. (Cornell, at p. 939;
§ 12926, subd. (m)(4), (5).)

14     Major life activities include “physical, mental, and social
activities and working.” (§ 12926, subd. (m)(B)(iii).) A physical
condition limits a major life activity “if it makes the achievement
of the major life activity difficult.” (Id., subd. (m)(B)(ii).)




                                19
3.     Review of the verdict for substantial evidence
       Snoeck challenges both the judgment based on the
sufficiency of the evidence, and the court’s denial of his motion
for JNOV.15
       a.    Standard of review
       Our review of Snoeck’s appeal from the judgment and order
denying JNOV requires us to determine whether substantial
evidence supports the jury’s verdict. (Wilson v. County of Orange
(2009) 169 Cal.App.4th 1185, 1188 (Wilson) [substantial evidence
standard of review]; Hirst v. City of Oceanside (2015) 236
Cal.App.4th 774, 782 [on review of denial of JNOV motion
appellate court reviews the record de novo to determine
independently whether there is any substantial evidence
to support the verdict].) We consider the entire record to
determine if there is any substantial evidence—contradicted
or uncontradicted—that supports the jury’s verdict. (Wilson,
at p. 1188; Collins v. County of San Diego (2021) 60 Cal.App.5th
1035, 1048.) We view the evidence in the light most favorable to
ExakTime, “ ‘giving it the benefit of every reasonable inference
and resolving all conflicts in its favor.’ ” (Wilson, at p. 1188; see
also Collins, at p. 1048.) “We do not reweigh evidence or reassess



15    ExakTime argues Snoeck did not state the facts in the light
most favorable to the judgment and has forfeited the substantial
evidence issue. (Hartt v. County of Los Angeles (2011) 197
Cal.App.4th 1391, 1402.) As Snoeck also asserts instructional
errors that require us to view the evidence in the light most
favorable to the claimed error, we decline to find he has forfeited
the issue.




                                 20
the credibility of witnesses. [Citation.] We are ‘not a second trier
of fact.’ ” (Pope v. Babick (2014) 229 Cal.App.4th 1238, 1246.)
       Substantial evidence is evidence that is legally significant,
reasonable, credible, and of solid value. (Roddenberry v.
Roddenberry (1996) 44 Cal.App.4th 634, 651.) “Inferences
may constitute substantial evidence, but they must be the
product of logic and reason. Speculation or conjecture alone
is not substantial evidence.” (Ibid.) “The testimony of a single
witness may constitute substantial evidence,” and we defer to
the jury’s implicit finding of credibility. (Duchrow v. Forrest
(2013) 215 Cal.App.4th 1359, 1376–1377 (Duchrow).)
       Moreover, a jury’s general verdict “imports findings in favor
of the prevailing party on all material issues.” (Wilson, supra,
169 Cal.App.4th at p. 1193.) If the evidence supports implied
findings on any set of issues that will sustain the verdict, we
will assume the jury made those findings. (Ibid.) We need not
speculate as to what particular ground the jury may have found
in favor of the prevailing party. (Ibid.)
       And, “[w]hen the trier of fact has expressly or implicitly
concluded that the party with the burden of proof failed to carry
that burden and that party appeals”—as here—we consider
“ ‘whether the evidence compels a finding in favor of the
appellant as a matter of law.’ ” (Petitpas v. Ford Motor Co. (2017)
13 Cal.App.5th 261, 302.) Specifically, we ask whether the
appellant’s evidence was “ ‘(1) “uncontradicted and unimpeached”
and (2) “of such a character and weight as to leave no room
for a judicial determination that it was insufficient to support
a finding.” ’ ” (Sonic Manufacturing Technologies, Inc. v.
AAE Systems, Inc. (2011) 196 Cal.App.4th 456, 466.)




                                21
       Under this standard, “it is almost impossible” for a plaintiff
“to prevail on appeal by arguing the evidence compels a judgment
in his favor. That is because unless the [trier of fact] makes
specific findings of fact in favor of the losing plaintiff, we presume
the [trier of fact] found plaintiff's evidence lacks sufficient weight
and credibility to carry the burden of proof.” (Bookout v. State of
California ex rel. Dept. of Transportation (2010) 186 Cal.App.4th
1478, 1486 (Bookout).)
       b.     Snoeck’s burden of proof
       Snoeck argues (1) the evidence that ExakTime required
him to take an unpaid leave of absence in June 2017 established
his disability discrimination and failure to accommodate
claims as a matter of law;16 and (2) the evidence relating to
his termination in September 2017 established all his claims
as a matter of law.
       The court instructed the jury with CACI Nos. 2540
and 2541 on Snoeck’s disability discrimination and failure
to accommodate claims, respectively. Snoeck does not contend
these instructions were wrong.
       To establish ExakTime “wrongfully discriminated against
him based on his physical condition and/or what ExakTime
perceived to be a disability,” the trial court instructed the jury
that Snoeck had to prove: (1) ExakTime knew he “had a physical
condition that limited a major life activity or regarded or treated
[him] as if he had[ ] a physical condition” that did; (2) he “was

16    Snoeck also contends his claim for failure to engage in
the interactive process was established as a matter of law. But,
as the jury found in his favor on that claim, we need not consider
whether substantial evidence supported that finding.




                                 22
able, or would have been able, to perform the essential job duties
with reasonable accommodation for his actual or perceived
physical condition”; (3) ExakTime “discharged [him] or took
other adverse employment action against him”; and (4) his
“actual or perceived physical condition was a substantial
motivating reason” for ExakTime’s adverse employment decision.
(See CACI No. 2540; Nadaf-Rahrov v. Neiman Marcus Group,
Inc. (2008) 166 Cal.App.4th 952, 962 (Nadaf-Rahrov).)
       At the parties’ joint request, the court also instructed
the jury that Snoeck need not “prove that [ExakTime] held any
ill will or animosity toward him personally because he was or
was perceived to be disabled.”
       For Snoeck’s failure to accommodate claim, Snoeck
similarly had to prove ExakTime knew he had—or treated him
as having—a physical condition that limited a major life activity
and that he was able to perform his essential job duties with
a reasonable accommodation, as well that ExakTime failed to
provide a reasonable accommodation for his actual or perceived
disability. (See CACI No. 2541; Scotch v. Art Institute of
California (2009) 173 Cal.App.4th 986, 1009–1010 (Scotch).)
       c.     The evidence does not compel a finding that
              ExakTime violated FEHA when it put Snoeck on leave
       Snoeck contends the evidence compelled the jury to find
ExakTime discriminated against him because of his actual or
perceived disability and failed to accommodate his disability—
or what it regarded as his disability—when it required him
to take a leave of absence in June 2017. We disagree.




                               23
            i.       The jury reasonably could have found Snoeck
                     failed to prove ExakTime’s knowledge
       First, the evidence does not compel a finding that, when
ExakTime offered Snoeck a 60-day leave, it knew he had a
physical disability, or regarded him as having one—a necessary
element to both Snoeck’s disability discrimination and
failure to accommodate claims. (Brundage v. Hahn (1997)
57 Cal.App.4th 228, 236–237 [“a plaintiff must prove the
employer had knowledge of the employee’s disability when
the adverse employment decision was made”].)
       “ ‘[A]n employer “knows an employee has a disability
when the employee tells the employer about his condition, or
when the employer otherwise becomes aware of the condition,
such as through a third party or by observation. The employer
need only know the underlying facts, not the legal significance
of those facts.” ’ ” (Soria v. Univision Radio Los Angeles, Inc.
(2016) 5 Cal.App.5th 570, 592 (Soria).) While knowledge of an
employee’s disability “ ‘can be inferred from the circumstances,
knowledge will only be imputed to the employer when the fact
of disability is the only reasonable interpretation of the known
facts. “Vague or conclusory statements revealing an unspecified
incapacity are not sufficient to put an employer on notice of
its obligations . . . .” ’ ” (Ibid.) Thus, “[t]he employee bears
the burden of giving the employer notice of his or her disability.”
(Avila v. Continental Airlines, Inc. (2008) 165 Cal.App.4th 1237,
1252.)
       The evidence showed O’Hara was the ExakTime employee
who decided—after a conversation with Dickran and Williams—
to offer Snoeck a 60-day leave to address his falling asleep at
work. Based on the evidence, the jury reasonably could find




                                24
O’Hara did not know—nor could have only reasonably
interpreted—Snoeck’s sleeping on the job was due to a physical
disability.
      O’Hara testified that, as of the June 1, 2017 meeting,
he “had no idea” Snoeck had “sleep apnea or any specific health
condition” causing him to fall asleep at work, and knew nothing
about Snoeck’s CPAP machine. Williams and Dickran also
denied knowing Snoeck had sleep apnea. Even at the meeting,
when O’Hara told Snoeck he had to get his sleeping “under
control or else [he’d] have to terminate” him, Snoeck replied only,
“I’m just not sleeping well at night.” O’Hara denied knowing
at the time what was causing Snoeck to fall asleep and denied
thinking Snoeck’s weight was the cause.
      Snoeck’s testimony about what was said at the June 1
meeting conflicted. He also introduced evidence that his
sleep apnea was a “ ‘known thing’ ” at work before June 1.
      We will not reweigh the evidence—we presume the jury
resolved the conflicts in the evidence in ExakTime’s favor—and
we defer to the jury’s implicit finding that O’Hara and the others
were credible. (Duchrow, supra, 215 Cal.App.4th at pp. 1376–
1377.) O’Hara’s and Williams’ testimony was sufficient to
support the jury finding ExakTime did not know Snoeck had
a physical disability and did not treat him as having one when
O’Hara offered him the opportunity to take leave.
      Nor does O’Hara’s, Williams’, or Dickran’s observation that
Snoeck could not stay awake at work compel a finding that, as of
June 1, 2017, they could have attributed Snoeck’s sleeping only
to a physical “disease, disorder, [or] condition.” (§ 12926, subd.
(m)(1) [defining physical disability].) As Williams said, she
“obviously” knew “[s]omething was going on” with Snoeck—




                                25
because he was falling asleep at work—but she didn’t know
“what was happening with him, whether there was a personal
issue going on” or something else. Accepting the evidence
favorable to ExakTime as true, O’Hara and Williams could
have made any number of inferences as to the cause of Snoeck’s
sleeping other than a disability—stress, personal problems, a
poor mattress, or even generally poor health. This is especially
true given the testimony that Snoeck told O’Hara only that he
was having trouble sleeping and did not mention his sleep apnea
diagnosis when offered the 60-day leave.
      Snoeck refers to Dickran’s May 25 message describing
Snoeck as having a “medical issue,” and implying Snoeck’s weight
was causing him to fall asleep, as evidence Dickran knew Snoeck
had a disability, or regarded him as having one. He contends
that knowledge was imputed to ExakTime as a matter of law. 17
      But, O’Hara testified that, at their June 1 meeting, Dickran
did not say anything to him about Snoeck seeing a sleep doctor,
having a sleep study, or wearing a mask. Williams testified
similarly. The jury reasonably could have found that, as of
June 1, 2017, Dickran had not shared his personal belief about
Snoeck’s weight affecting his ability to stay awake with O’Hara
or Williams, and that they did not have a similar perception.



17    Snoeck also cites as evidence of Dickran’s knowledge
ExakTime’s admission—which was read to the jury—that, before
May 31, 2017, Snoeck told Dickran “ ‘he was having trouble
sleeping, was having a sleep test, was being fitted for a CPAP
machine, had fallen asleep while standing and had fallen and
injured his knee.’ ”




                               26
       Nor is Dickran’s purported knowledge imputed to
ExakTime as a matter of law because he was Snoeck’s supervisor.
Snoeck relies on California Fair Employment & Housing Com.
v. Gemini Aluminum Corp. (2004) 122 Cal.App.4th 1004, 1015
(Gemini). In Gemini, however, the employee—who was fired for
taking unauthorized days off for religious reasons—specifically
told his supervisor he was a Jehovah’s Witness and needed
time off to attend a religious convention. (Id. at pp. 1009–1010.)
Despite having a “duty to communicate” the employee’s requested
accommodation to management (management also expected
the employee to go through the supervisor), the supervisor failed
to mention the employee wanted the days off for religious reasons
until it was too late to grant the request. (Id. at p. 1015.) The
court agreed the supervisor’s knowledge that the employee
needed a religious accommodation was imputed to the company.
(Ibid.) In contrast, here there is no evidence Snoeck ever asked
Dickran—or anyone else—for an accommodation for his sleeping
issue; thus, no presumed duty on Dickran’s part to convey a
requested accommodation or existence of a purported disability
arose. (Id. at p. 1016.)
       Snoeck also asserts Williams knew he had a medical
issue when ExakTime placed him on leave because she sent
him the link for SDI. But, Williams testified Snoeck asked her
for the SDI information after he had talked to his wife and
agreed to take the leave of absence. Williams did not understand
Snoeck to have a health condition until he returned the FMLA
paperwork with his doctor’s certification and note stating Snoeck
could not work. Again, we will not resolve conflicting testimony.
We presume the jury credited Williams’ testimony.




                               27
       Because the evidence did not compel the jury to find
ExakTime knew Snoeck had a physical condition that limited
a major life activity, or treated him as if he had one, as of June 1,
2017, that ExakTime put him on leave did not constitute either
disability discrimination or a failure to accommodate under
FEHA.
             ii.    The jury reasonably could have found Snoeck
                    failed to prove leave, at that point, was not
                    a reasonable accommodation
       Snoeck argues ExakTime could have accommodated him
with part-time or remote work instead of an unpaid leave. As
we stated, ExakTime was not obligated to accommodate Snoeck
when it offered him a leave on June 1. Snoeck seems to contend
ExakTime also should have made these other accommodations
after his leave began. The court properly instructed the
jury that, “[w]hen an employee can work with a reasonable
accommodation other than a leave of absence, an employer
may not require that the employee take a leave of absence.
An employer, however, is not required to provide an indefinite
leave of absence as a reasonable accommodation.”
       Snoeck’s counsel elicited testimony that ExakTime never
offered nor asked Snoeck about working part-time or remotely
in lieu of taking leave. But there was no evidence Snoeck ever
asked to do either. Although section 12940, subdivision (m)
does not require an employee to “first come forward and request
a specific accommodation before the employer has a duty to
investigate such accommodation,” “ ‘the employee can’t expect
the employer to read his mind and know he secretly wanted
a particular accommodation and sue the employer for not
providing it.’ ” (Prilliman , supra, 53 Cal.App.4th at p. 954.)




                                 28
If Snoeck required a specific accommodation, he had to ask
about it. (Doe v. Department of Corrections & Rehabilitation
(2019) 43 Cal.App.5th 721, 738–739.) Nor did Snoeck present
evidence he could have worked without falling asleep had he been
given one of those options.
       And, at the point ExakTime learned Snoeck’s sleeping
issue was the result of his claimed disability, the jury could
have concluded a leave of absence was the only reasonable
accommodation available. Snoeck’s doctor certified him as
unable to perform any of his essential job functions as of June 3,
2017, described his “condition” as “uncontrolled,” and ordered
him off work through October. Substantial evidence supported
the jury finding ExakTime did reasonably accommodate Snoeck:
It gave him a 60-day personal leave, which was longer than
the 10-day leave it normally allowed; Snoeck’s leave became
a protected FMLA leave when his doctor certified him as
incapacitated until October 2017; and, although Snoeck’s
FMLA leave would expire after August 25, ExakTime planned
to allow him to remain on leave until October 31.
       d.    The evidence does not compel a finding that
             ExakTime discriminated against or failed to
             accommodate Snoeck when it discharged him
       Snoeck had to prove he was able to perform the essential
functions of his job with reasonable accommodation to establish
his discharge constituted disability discrimination and/or a
failure to accommodate. (Green, supra, 42 Cal.4th at pp. 254,
262; Nadaf-Rahrov, supra, 166 Cal.App.4th at p. 977 [employee
bears burden of proving “ability to perform essential function of
a job with accommodation”; employee “is in as good as a position
as the employer to demonstrate he or she could perform the




                               29
essential functions of a job with accommodations”].) The
trial court properly instructed the jury that “[r]easonable
accommodations may include . . . [p]roviding additional leave
of absence when leave of absence under the CFRA/FMLA has
expired.” Again, the court’s instruction that an employer “is not
required to provide an indefinite leave of absence as a reasonable
accommodation” also was proper.
       A “finite leave can be a reasonable accommodation
under FEHA, provided it is likely that at the end of the leave,
the employee would be able to perform his or her duties.”
(Hansen v. Lucky Stores, Inc. (1999) 74 Cal.App.4th 215, 226
(Hansen); see also Jensen v. Wells Fargo Bank (2000) 85
Cal.App.4th 245, 263 [leave a reasonable accommodation
“where it appears likely that the employee will be able to return
to an existing position at some time in the foreseeable future”].)
Accordingly, Snoeck had to demonstrate a leave until January 2,
2018, was reasonable in that (1) it was likely he would be able to
perform his job when he returned; and (2) the leave he requested
was not indefinite.
              i.    The evidence supported the jury’s implied
                    finding Snoeck’s sleeping prevented him
                    from performing his essential job functions
       First, the jury reasonably could have concluded Snoeck’s
sleeping prevented him from doing his job. 18 By all accounts,

18    Snoeck argues he was performing his job—despite sleeping
—up until ExakTime put him on leave. True, Snoeck went to
work and worked while he was awake, but plainly he could not
perform any essential job function when he was asleep, and his
sleeping on the job was getting worse.




                                30
Snoeck could not stay awake at work. ExakTime employees
saw him asleep several times a day—to the point of snoring—
throughout the day. Clearly, an employee must be awake
to perform his job. O’Hara also testified Snoeck’s “performance
quota started to drop off in [the] April/May timeframe” due to
his sleeping on the job.
       Nevertheless, as he did at trial, Snoeck mischaracterizes
O’Hara’s testimony as showing Snoeck slept a total of only four or
five minutes a day. At trial, O’Hara corrected Snoeck’s counsel’s
mischaracterization: “It was longer than four minutes a day. It
was several four-minute bursts of––so it wasn’t just four minutes
a day. [¶] Just about every time I walked by his cube, he was
asleep. [¶] And I walked by maybe 4 or 5 times a day, at the
most.” Snoeck’s counsel then described O’Hara’s estimate of
the number of times he saw Snoeck asleep as having gone from
“12 to 700 [times]” based on his earlier testimony that he saw
Snoeck sleeping about a dozen times. But, O’Hara responded
that, while 700 times was an exaggeration, 12 times “was a
significant understatement.” He clarified, “It was dozens of times
I saw him asleep.”
       We presume the jury considered and resolved any
inconsistencies in O’Hara’s testimony in ExakTime’s favor.
(Minnegren v. Nozar (2016) 4 Cal.App.5th 500, 513–514
(Minnegren) [substantial evidence test required court of appeal
“to accept any portion” of a witness’s testimony that supports
the judgment].) Given that Snoeck’s essential job functions
required him to make and respond to sales calls throughout
the day—and under some time pressure to ensure he met his
quota—the jury reasonably could conclude his chronic sleeping
interfered with his ability to perform those functions.




                               31
        Snoeck cites Overton v. Reilly (7th Cir. 1992) 977
F.2d 1190, 1195 for the proposition that an employee whose
“sleepiness is a function of his disability” must be permitted
to work if “he can still perform the essential functions of his job.”
Reviewing a grant of summary judgment, the appellate court
there concluded questions of fact existed as to whether a
terminated employee, who had a mental disability, still could
perform the essential functions of his job when there was
evidence he got his work done despite falling asleep at his desk
at times “when he had nothing to do[,] and his medication made
him drowsy.” (Id. at pp. 1191, 1195.)
        Overton is distinguishable. Not only did the court view
the evidence in the light most favorable to the employee, but
the employee apparently was sleeping when he had no work to
do. In contrast, the record shows Snoeck fell asleep at his cubicle
on the sales floor when he was supposed to be making sales calls.
Viewing the evidence in the light most favorable to ExakTime,
we conclude substantial evidence supports a finding that
Snoeck could not perform the essential functions of his job—
e.g., following up on leads by making calls to prospective clients
to sell them on the benefits of ExakTime’s software—if he was
falling asleep throughout the day. The evidence certainly
does not compel a finding that Snoeck was able to perform
his essential job duties if he was chronically falling asleep
when he was supposed to be doing those duties.




                                 32
            ii.     The record supports the jury’s implied finding
                    Snoeck did not demonstrate it was likely
                    he would be able to stay awake at work
                    by January
       We also conclude the evidence, viewed in the light
most favorable to the verdict, did not compel the jury to find it
reasonably likely that a leave extended until January 2018 would
have allowed Snoeck to return to work able to stay awake and
do his job. The record shows that, as of his September 11, 2017
request for an extended leave, Snoeck still did not have his
sleep apnea under control to prevent falling asleep on the job.
       Prisco testified sleep apnea is “a weight-sensitive disease
in the sense that people who go through bariatric surgery and . . .
lose a lot of weight” may not have sleep apnea anymore or may
see a reduction in its severity. But, he said the “main therapy”
for sleep apnea is to wear a CPAP or BiPAP mask.
       Downs’s and Prisco’s notes showed Snoeck had had
difficulty wearing his mask since it was prescribed in 2014.
In August 2017—even after having the settings adjusted—
Snoeck told Dickran he continued to find it “kinda hard wearing
a mask to bed.” And, on September 11, 2017—when he sent
his doctor’s note putting him off work through January 1, 2018—
Snoeck informed ExakTime that, while he now could sleep five
or six hours a night, he “still [had a] ways to go.”
       Moreover, as of October 2017—after his termination—
Snoeck still was not wearing his sleep mask “ ‘the whole night
through.’ ” He testified, “ ‘It was still on and off because it
was uncomfortable. . . . I still had sleep apnea, or signs of it.’ ”




                                33
That month he fell when he dozed off while standing—as he
had done in the shower before his leave.19
       And, in February 2018, according to Prisco’s notes, Snoeck
was getting the same five hours of sleep a night as he had been
five months earlier. Snoeck never testified he would have been
able to stay awake had he returned to work in January. Rather,
he agreed it was around April 2018 when he got his sleep apnea
under control. By October 2018, more than year after he was
fired, Prisco noted Snoeck was getting seven hours of sleep;
he agreed Snoeck’s improvement was due to his nightly use
of his BiPAP machine.
       Although the jury heard evidence that weight loss could
help alleviate the severity of Snoeck’s sleep apnea, the evidence
also demonstrated the consistent, nightly wearing of his sleep
mask to enable him to get restful sleep was the key to the
treatment of his condition. The jury thus could have reasonably
inferred Snoeck’s continued struggle with using his mask
throughout the night meant he also would continue to have
trouble staying awake on the job—even if he had had bariatric
surgery and recovered from it by January 2, 2018. Indeed, the
jury heard evidence that, in the end, Snoeck resolved his sleep
issues not through surgery, but by consistently wearing his mask.
       Snoeck contends O’Hara’s assumption that he had not lost
and would not lose enough weight to have the bariatric surgery
showed he treated Snoeck’s obesity as preventing him from
sleeping and working. He essentially argues O’Hara mistakenly


19    Downs extended Snoeck’s time off through March 31, 2018,
well past his estimated January 2, 2018 return date.




                               34
assumed he would not be able to do his job in January due to
his weight and, thus, ExakTime violated FEHA when it fired
him. (See Wallace, supra, 245 Cal.App.4th at pp. 115, 126–127.)
But, O’Hara also testified, “[i]t was never about weight. . . . If
he was able to come back and do the job and stay awake, that’s
all I cared about.” O’Hara “could have taken [Snoeck] back.”
It was for the jury to consider and resolve any inconsistencies
in O’Hara’s testimony. We must accept any part of it that
supports the judgment. (Minnegren, supra, 4 Cal.App.5th at
pp. 513–514.)
             iii. Substantial evidence also supports a finding
                    that Snoeck wanted an indefinite leave
       The jury alternatively could have reasonably inferred from
substantial evidence that Snoeck in effect was asking ExakTime
to hold his job open indefinitely. “ ‘Reasonable accommodation
does not require the employer to wait indefinitely for an
employee’s medical condition to be corrected.’ ” (Hansen,
supra, 74 Cal.App.4th at pp. 226–227.)
        Snoeck described the purpose for his requested additional
time off as, not just to have surgery, but to give him “the time
needed to make a complete successful lifestyle change.” When
asked how long he thought ExakTime “ ‘was supposed to wait
until [he] changed [his] lifestyle before [he] came back,’ ” Snoeck
responded, “ ‘As long as that time [sic] that I needed—until I
was healthy[,] and I was ready to come back.’ ” The jury could
infer—as ExakTime’s counsel argued in his closing—Snoeck
had changed the basis for his leave from getting treatment
to enable him to stay awake at work to undergoing a lifestyle
change to help him achieve a generally healthier life, however
long that might take.




                                35
       O’Hara’s and Snoeck’s testimony supports such an
inference. O’Hara testified he did not want to extend Snoeck’s
leave until January because he “wasn’t certain when [Snoeck]
was coming back and when his lifestyle change would be
complete.” He continued, “I just didn’t know what it meant,
what lifestyle change.” Snoeck in turn testified the steps he
was taking to make his “lifestyle change” included “ ‘just eating
better, working out, taking walks, just being more active and
trying to lose weight.’ ” Those steps relate to getting healthy
generally, not improving sleep apnea. General health is not
an identifiable physical condition that FEHA protects.
       Snoeck testified his instructors in his bariatric surgery
classes referred to the surgery as a “lifestyle change” because
patients’ stomachs are smaller post-surgery, affecting how
much they can eat. The jury nevertheless could have interpreted
Snoeck’s reference to a “lifestyle change” not simply as parroting
terminology he heard, but as an indication—in light of his other
testimony—that he expected ExakTime to hold his job open until
he achieved, as he wrote, a “complete successful lifestyle change.”
       In sum, viewing the entire record, we presume the jury
found Snoeck’s evidence “lack[ed] sufficient weight and credibility
to carry [his] burden of proof” (Bookout, supra, 186 Cal.App.4th
at p. 1486) that he would be able to perform his job if given leave
until January and/or that the leave he requested was reasonable
and finite.
             iv.   ExakTime’s undue hardship defense
       ExakTime also argued that extending Snoeck’s leave until
January would pose an undue hardship on its business operation.
Because we conclude the evidence did not compel the jury to
find ExakTime liable for disability discrimination or a failure to




                                36
accommodate, we need not consider whether substantial evidence
supported ExakTime’s hardship defense. (Wilson, supra, 169
Cal.App.4th at p. 1193.)20
             v.    Substantial evidence supports the defense
                   verdict on Snoeck’s retaliation and derivative
                   claims
       To establish his retaliation claim, Snoeck had to prove that
his “requesting or taking a leave of absence as an accommodation
of his physical condition was a substantial motivating reason for
ExakTime[’s] decision to discharge [him].” (See CACI No. 2505;
Yanowitz v. L’Oreal USA, Inc. (2005) 36 Cal.4th 1028, 1042.) The
same evidence that supports the jury’s finding that ExakTime
discharged Snoeck because he was not reasonably likely to be
able to return to work and perform his essential job functions
in January, and/or that he really was asking ExakTime to hold
his job open indefinitely, supports the jury’s verdict finding
ExakTime did not discharge Snoeck because he took leave or
asked for additional leave per se.
       Similarly, because they were based on the same evidence
and legal theories under FEHA, substantial evidence also

20     For the same reasons, we need not, and do not, address
whether the court erred in excluding evidence of ExakTime’s
financial condition or in refusing to give Snoeck’s proposed jury
instruction 13. (E.g., McCloud v. Roy Riegels Chemicals (1971)
20 Cal.App.3d 928, 935–936 [“Where several counts or issues are
tried, a general verdict will not be disturbed by an appellate court
if a single one of such counts or issues is supported by substantial
evidence and is unaffected by error, although another is also
submitted to the jury without any evidence to support it and
with instructions inviting a verdict upon it.”].)




                                37
supports the defense verdict on Snoeck’s derivative claims for
failure to prevent discrimination and/or retaliation and wrongful
termination in violation of public policy. (See Scotch, supra,
173 Cal.App.4th at p. 1021 [claim for failure to prevent
discrimination under FEHA dependent upon claim of actual
discrimination]; Hanson, supra, 74 Cal.App.4th at p. 229
[“because [employee’s] FEHA claim fails, his claim for wrongful
termination in violation of public policy fails”].)
       Finally, as ExakTime notes, Snoeck presented no argument
on—and thus has forfeited appellate review of—the jury’s finding
that ExakTime did not act with malice, oppression, or fraud
in failing to engage in the interactive process. (Telish v. State
Personnel Bd. (2015) 234 Cal.App.4th 1479, 1487, fn. 4.)
4.     Snoeck has failed to show structural error
       Snoeck contends he was denied a fair hearing “because the
trial court’s arbitrary time limitation prevented him from putting
on his damages case.” After receiving Snoeck’s trial estimate of
10 days and ExakTime’s estimate of three to five days, the court
advised the parties at the case management conference that,
in its experience, a trial like this could be completed in five days.
It limited the parties to 6.5 hours each to present their evidence.
At the end of the third day of trial, the court gave each side
another hour, for a total of 7.5 hours. Later, the court also
allowed Snoeck to cross-examine ExakTime’s two experts for
five minutes each.
       We review the trial court’s imposition of time limits
on the parties’ presentation of evidence for abuse of discretion.
(California Crane School, Inc. v. National Com. for Certification
of Crane Operators (2014) 226 Cal.App.4th 12, 22–23 (Crane).)
A trial court has the inherent authority and responsibility to




                                 38
administer the judicial proceedings before it fairly and efficiently,
and to expedite proceedings to avoid an unduly prolonged trial.
(Id. at p. 22.) This authority includes the ability to set reasonable
time limits on the presentation of evidence as long as those
limits are “mindful that each party is entitled to a full and
fair opportunity to present its case.” (Id. at p. 21.) Nevertheless,
“the court must permit a party to have his day in court. Denying
a party the right to testify or offer evidence deprives him of a
fair trial and constitutes reversible error.” (Id. at pp. 22–23.)
       Snoeck argues he had to “speed-read” deposition testimony
of ExakTime employees into the record rather than call them
as live witnesses, rush his own testimony, rush and limit his
wife’s and his emotional distress expert’s testimony, forgo cross-
examining an ExakTime employee—who testified about both
Snoeck’s sleeping and reallocating his leads during his leave—
and limit his cross-examination of ExakTime’s experts to five
minutes each. He also was unable to rebut ExakTime’s reading
of his deposition testimony into the record.
       The court did not abuse its discretion in setting the initial
6.5-hour time limit—that it extended to 7.5 hours. First, Snoeck
was well aware before trial that he would have 6.5 hours to
present his evidence. When Snoeck’s counsel asked, in the
middle of trial, if the court was limiting him to his remaining
1.8 hours to put on the rest of his case, the court answered:
“That is correct. That’s exactly what I told you prior to trial.
I told you that at the first and final status conference, at the
second, perhaps at the third . . . since the beginning of trial.”
Snoeck was not caught by surprise. Second, the time limit
was not unreasonable or arbitrary. Based on what we can glean
from the record, the court set the time limit after it considered




                                 39
the parties’ trial estimates, Snoeck’s objection, the number
of witnesses, the court’s schedule, the legal and factual issues,
and the court’s experience with trying similar cases. (Crane,
supra, 226 Cal.App.4th at p. 20.) The court reiterated the
reasonableness of its time limit in the middle of trial. After
Snoeck’s counsel objected that he had been “arbitrarily limited,”
given the specific facts of this case, the court responded:
“You’re not arbitrarily limited. You had a five-day jury trial. . . .
[¶] I have looked at the particular facts. I’m aware of this. . . .
I have 52 pages of notes in this case from a number of hearings
we’ve had. So I’m certainly aware of this case.”
       Finally, any purported inability on Snoeck’s part to prove
damages and liability for punitive damages was due to trial
counsel’s tactics, as evident from the court’s admonishment of
Snoeck’s counsel: “You understood when we started the trial
how long each side had. . . . You have a tendency to ask [the
ExakTime witnesses] the same question three and four times
to get them to repeat their answer over and over again. If you
want to spend an hour getting 20 minutes of testimony, you’re
allowed to do that, but that’s still spending an hour.” The court
continued, “You chose how to do your trial, which witnesses
you plan to call and how long you want to spend on each witness.
If you think it’s effective to ask the witness the same question
several times, that’s perfectly fine. . . . [¶] That’s your strategy
and tactics.”
       While Snoeck’s counsel did have to rush through testimony
at times, he concedes he “could have better distributed the
time provided.” Moreover, the court did not stop Snoeck from
cross-examining any witnesses. His counsel chose not to do so
because he had only three-tenths of an hour left of his 7.5 hours




                                 40
to question an expert to establish Snoeck’s emotional distress
damages. And, the court apparently gave Snoeck additional
time, albeit limited, to cross-examine ExakTime’s experts after
his 7.5 hours had expired.
       Finally, Snoeck has not demonstrated how he was
prejudiced by the time limit other than vaguely to state
he could not prove his damages or ExakTime’s liability for
punitive damages. He does not explain how the verdict would
have been different if he had more time to, say, cross-examine
the ExakTime employee, or present other evidence he has
not identified. Indeed, in the one case Snoeck cites, Graham
v. Graham (1959) 174 Cal.App.2d 678, 684–685, 688, the court
concluded any error in precluding the plaintiff from cross-
examining her ex-husband in a family law case did not result
in a miscarriage of justice. Snoeck has failed to show an
abuse of discretion much less reversible error.
5.     The trial court did not prejudicially err
       in instructing the jury
       Upon request, a party is entitled to correct,
nonargumentative instructions on every theory of his case that
substantial evidence supports. (Soule v. General Motors Corp.
(1994) 8 Cal.4th 548, 572 (Soule).) Nevertheless, “ ‘[i]nstructions
should state rules of law in general terms and should not be
calculated to amount to an argument to the jury in the guise of
a statement of law. [Citations.] Moreover, it is error to give, and
proper to refuse, instructions that unduly overemphasize issues,
theories or defenses either by repetition or singling them out or
making them unduly prominent although the instruction may
be a legal proposition.’ ” (Red Mountain, LLC v. Fallbrook Public
Utility Dist. (2006) 143 Cal.App.4th 333, 359 (Red Mountain).)




                                41
      A court also “may refuse a proposed instruction that
incorrectly states the law or is argumentative, misleading, or
incomplete.” (Alamo v. Practice Management Information Corp.
(2013) 219 Cal.App.4th 466, 475 (Alamo).) “Finally, ‘[e]rror
cannot be predicated on the trial court’s refusal to give a
requested instruction if the subject matter is substantially
covered by the instructions given.’ ” (Red Mountain, supra,
143 Cal.App.4th at p. 360; Alamo, at p. 475.)
      We independently review claims of instructional error.
(Orichian v. BMW of North America, LLC (2014) 226 Cal.App.4th
1322, 1333; Alamo, supra, 219 Cal.App.4th at p. 475.) When the
appellant contends the court erred by failing to give a requested
instruction, we review the record in the light most favorable to
the requesting party to determine whether substantial evidence
warrants the instruction. (Alamo, at pp. 475–476.) When
an instruction is erroneous, “we assume the jury might have
believed the evidence favorable to the appellant and rendered
a verdict in appellant’s favor on those issues as to which it was
misdirected.” (Mize-Kurzman v. Marin Community College Dist.
(2012) 202 Cal.App.4th 832, 846 (Mize-Kurzman).)
      The failure to instruct a jury properly in a civil case is
not inherently prejudicial, however. (Soule, supra, 8 Cal.4th at
p. 580; Mize–Kurzman, supra, 202 Cal.App.4th at p. 846.) Thus,
we will not reverse a judgment for instructional error unless
we conclude—after examining “ ‘the entire cause, including
the evidence’ ”—it is reasonably probable the party challenging
the ruling would have obtained a more favorable result had the
instruction been given. (Soule, at pp. 570, 580; Alamo, supra,
219 Cal.App.4th at pp. 475–476.) The determination of prejudice
depends on the nature of the error in the context of the trial




                               42
record, including, to the extent relevant, the degree of conflict
in the evidence on critical issues; the effect of other instructions;
the arguments of counsel; any indications by the jury itself that
it was misled; and the closeness of the verdict.21 (Soule, at
pp. 570–571, 580–581.)
       a.    Claimed erroneous instructions
       Snoeck contends the court committed prejudicial error
by giving the jury CACI instructions Nos. 2512 and 2513,
as modified by ExakTime. “ ‘ “[A]n instruction is erroneous if,
though abstractly correct as a statement of law, it is not within
the issues developed by the evidence or reasonable inferences
therefrom. And if it is likely to mislead the jury the error
is prejudicial.” ’ ” (Veronese v. Lucasfilm Ltd. (2012) 212
Cal.App.4th 1, 25 (Veronese).)
             i.      CACI No. 2512
       The trial court followed CACI No. 2512 to instruct the jury,
in part: “Snoeck claims that he was unlawfully discharged
because he was disabled. ExakTime . . . claims that . . . Snoeck
was discharged because of his inability to perform his job which
is a lawful reason. [¶] . . . [¶] If you find . . . Snoeck’s inability to
perform his job was also a substantial motivating reason [for his
discharge], then you must determine whether the defendant has
proven that it would have discharged . . . Snoeck anyway at that
time based on his inability to perform his job even if it had not
also been substantially motivated by disability discrimination.”


21    Here, the closest the verdict got was 10 to two, and the
jury did not ask any questions or otherwise indicate it had been
misled.




                                   43
        The use note for CACI No. 2512 explains this instruction
should be used in a “mixed-motive” case: where there is evidence
the employer took adverse action against the plaintiff for a
“prohibited reason,” but there also is sufficient evidence for the
jury to find the employer “had a legitimate reason for the action.”
Our Supreme Court has explained, “[U]nder the FEHA, when
a jury finds that unlawful discrimination was a substantial factor
motivating a termination of employment, and when the employer
proves it would have made the same decision absent such a
discrimination, a court may not award damages, backpay, or
an order of reinstatement. But the employer does not escape
liability. . . . [T]he plaintiff in this circumstance could still be
awarded, where appropriate, declaratory relief or injunctive relief
. . . [and] may be eligible for reasonable attorney’s fees and costs.”
(Harris v. City of Santa Monica (2013) 56 Cal.4th 203, 211
(Harris).)
        To prevail on his disability discrimination (and failure
to accommodate) claim, Snoeck had to prove his ability to
perform the essential functions of his job with a reasonable
accommodation. Thus, as ExakTime argues, if Snoeck was
unable to perform his job with reasonable accommodation,
ExakTime did not violate FEHA when it discharged him. But,
this was not a mixed-motive case. As Snoeck argues, his inability
to do his job is a direct result of his disability. ExakTime did not
argue or present evidence that it had another legitimate reason
in September 2017—unrelated to Snoeck’s disability—for which
it would have fired him anyway had it not also been motivated
by a discriminatory reason.
        Rather, ExakTime presented evidence from which the jury
could (and presumably did) find that its discharge of Snoeck




                                 44
(due to his disability) was not impermissible under FEHA
because he could not perform his essential job functions with
reasonable accommodation, or because the accommodation
he requested was unreasonable. (See Wallace, supra, 245
Cal.App.4th at p. 126 [explaining FEHA “recognizes that
employers have legitimate reasons for discriminating against
disabled persons (i.e., treating them differently),” including
when an employee cannot perform his essential job duties even
with reasonable accommodation].) Because ExakTime did
not present evidence it had a legitimate reason, unrelated to
Snoeck’s disability, to fire him at the time (Harris, supra, 56
Cal.4th at p. 224 [employer must show it would have made the
same employment decision in the absence of any discrimination
“at the time it made its actual decision”]), CACI No. 2512 did
not apply; it was error to give it.
      Nevertheless, we conclude the instruction did not mislead
the jury, nor is it reasonably probable the jury would have found
in Snoeck’s favor on his discrimination and retaliation claims
had the court not given the instruction. The court properly
instructed the jury that, if Snoeck proved he was able to
perform the essential functions of his job with a reasonable
accommodation, he could establish his disability discrimination
claim. Snoeck argues CACI No. 2512 referred only to his
inability to perform his job, not an inability to perform it even
with a reasonable accommodation. Presuming the jury followed
the court’s instructions—as we must (Cassim v. Allstate Ins. Co.
(2004) 33 Cal.4th 780, 803)—it would have understood Snoeck
had to demonstrate only that he was able to perform his job
with a reasonable accommodation, even after having heard




                                45
CACI No. 2512. Thus, the jury would have considered the
same evidence had the court not given the instruction.
       Moreover, because CACI No. 2512 did not apply to Snoeck’s
failure to accommodate claim, it follows that CACI No. 2512
could not have misled the jury in its assessment of the evidence
of Snoeck’s ability to perform his job with a reasonable
accommodation for purposes of that claim. We therefore conclude
it is not probable that, had the court not given CACI No. 2512,
the jury would have found in Snoeck’s favor on his disability
discrimination claim, given it presumably determined Snoeck
could not perform his job with reasonable accommodation
when it found he did not meet his burden to prove his failure
to accommodate claim.
       Nor is it reasonably probable the jury would have found
ExakTime fired Snoeck in retaliation for having taken or asked
to take leave, as opposed to his inability to perform his job with
a reasonable accommodation, for the same reasons. Nor did
CACI No. 2512 mention retaliation.
             ii.    CACI No. 2513
       Snoeck also contends the court’s instruction with
CACI No. 2513 was prejudicial. CACI No. 2513 provides,
“In California, employment is presumed to be ‘at will.’
That means that an employer may discharge an employee for
no reason, or for a good, bad, mistaken, unwise, or even unfair
reason, as long as its action is not for a discriminatory/retaliatory
reason.” This is an accurate statement of the law. ExakTime
did not offer a non-disability-related reason for firing Snoeck
that would fall within its business judgment. Thus, this
“business judgment” instruction was not mandatory here,




                                 46
as ExakTime asserts.22 (See Veronese, supra, 212 Cal.App.4th
at p. 20, cited by ExakTime [court prejudicially erred in refusing
to give instruction that employer could not be found to have
discriminated or retaliated against plaintiff based on jury’s belief
employer made a wrong or unfair decision or error in business
judgment; its decision had to be motivated by discrimination
or retaliation related to plaintiff’s pregnancy].)
       Snoeck argues CACI No. 2513 misled the jury because it
allowed it to find in favor of ExakTime on Snoeck’s discrimination
and retaliation claims even if it found O’Hara mistakenly
assumed Snoeck could not perform his job with reasonable
accommodation, relying on Wallace. In Wallace, the county-
employer asserted that, because a disabled deputy sheriff
could not safely perform the essential job duties with or without
reasonable accommodation, it had a legitimate reason under
FEHA for placing him on a leave of absence. (Wallace, supra,
245 Cal.App.4th at p. 133.) The jury there, however, specifically
found by special verdict that the deputy could perform his
essential job functions safely, with or without a reasonable
accommodation. (Id. at pp. 115–116.) The Court of Appeal thus
concluded the deputy had established the county’s liability for
disability discrimination because his physical condition “was



22    The court also instructed the jury: “After you have decided
what the facts are, you may find that some instructions do not
apply. In that case, follow the instructions that do apply and
use them together with the facts to reach your verdict.” The jury
thus could have found CACI No. 2513 inapplicable after
considering the evidence.




                                47
a substantial motivating reason” for the county’s “decision to
place [him] on leave.” (Id. at pp. 116, 134.)
       Here, of course, the jury did not find Snoeck could
perform the essential functions of his job with a reasonable
accommodation—a necessary element to his disability
discrimination claim. Wallace’s reasoning thus does not apply.
Moreover, CACI No. 2513 specifically states that an employer’s
reason for discharging an employee cannot be a discriminatory
or a retaliatory one. If the jury followed the instruction, it would
understand a mistaken reason that was discriminatory would
not constitute a lawful action under CACI No. 2513.
       Finally, the court instructed the jury that Snoeck did not
have to prove ExakTime “held any ill will or animosity toward
him personally because he was or was perceived to be disabled.”
Accordingly, had the jury found Snoeck proved he could perform
his job if granted a leave until January 2018, the CACI Nos. 2512
and 2513 instructions would not have misled it to find in favor of
ExakTime simply because it found ExakTime held no animosity
or ill will against Snoeck, as he seems to argue.
       b.     The trial court’s refusal to give Snoeck’s proposed
              instructions
       Snoeck contends the trial court prejudicially erred by
refusing to give his proposed special jury instructions 1, 4, 6, 11,
13, 15, and BAJI No. 12.13.23
              i.    Snoeck’s proposed special instruction 4
       Snoeck’s proposed special instruction number 4 stated:
“Terminating an employee, or taking other adverse employment
action, for needing time off or other conduct that results from

23    As we noted, we do not address proposed instruction 13.




                                 48
a disability is equivalent to terminating an employee based on
the disability itself because conduct resulting from a disability
is considered to be part of the disability.” Snoeck contends the
court’s refusal to give this instruction “excused ExakTime from
its obligations under FEHA to not discriminate against an
employee for symptoms of a disability, and for time off to have
surgery to treat his disability . . . .” We find no error.
       Snoeck relies on Gambini v. Total Renal Care, Inc. (9th Cir.
2007) 486 F.3d 1087, 1093 (Gambini), arguing the Ninth Circuit
found the trial court’s failure to give an instruction with “almost
identical language” required reversal where an employee claimed
her disability of bipolar disorder caused her outburst at work
that led to her discharge. The employer fired her after its
investigation into the outburst while she was on an FMLA leave
(id. at p. 1092), and the employee unsuccessfully sued under
the FMLA and Washington law.
       The Ninth Circuit concluded the trial court prejudicially
erred when it refused to instruct the jury, “Conduct resulting
from a disability is part of the disability and not a separate basis
for termination.” (Gambini, supra, 486 F.3d at p. 1093.) It noted
the Washington Supreme Court had adopted a rule drawn from
the Ninth Circuit’s holding in Humphrey v. Memorial Hospitals
Ass’n (9th Cir. 2001) 239 F.3d 1128, 1139–1140 (Humphrey),
that “ ‘conduct resulting from a disability is considered part of
the disability, rather than a separate basis for termination.’ ” 24



24    Humphrey involved an appeal from summary judgment
under both the ADA and FEHA. (Humphrey, supra, 239 F.3d at
p. 1133 & fn. 6.) Washington’s anti-discrimination law is similar




                                49
(Gambini, at p. 1093.) The court explained, “[a]s a practical
result of that rule, where an employee demonstrates a causal link
between the disability-produced conduct and the termination,
a jury must be instructed that it may find that the employee was
terminated on the impermissible basis of her disability.” (Ibid.)
       Gambini is inapposite. First, the instruction there was
not the same as what Snoeck proposed.25 Second, the facts that
necessitated the instruction in Gambini are not present here.
There, the employer knew about the employee’s disability before
her outburst—she told her supervisors about it and asked for
accommodations for it. (Gambini, supra, 486 F.3d at pp. 1091–
1092.) The question was whether her outburst was a symptom
of that disability, precluding her employer from using it as an
independent reason to fire her. Here, ExakTime did not argue
Snoeck’s sleeping on the job was not caused by his sleep apnea
or unrelated to it. Rather, ExakTime argued and presented
substantial evidence that, at the time it offered Snoeck leave,
it knew of his symptoms—falling asleep on the job—but did not
know they were caused by a physical disability (or regard Snoeck
as if he had a disability). As FEHA only precludes an employer
from taking an adverse action against an employee with a known

to FEHA. (See Prilliman, supra, 53 Cal.App.4th at pp. 949–950
& fn. 3 [acknowledging similarity].)
25    Snoeck’s proposed instruction is an edited snippet from
an unreported Ninth Circuit summary judgment case, Villalobos
v. TWC Administration LLC (9th Cir. 2017) 720 Fed.Appx. 839,
841. While unpublished federal district court opinions are
citable, they do not constitute binding authority. (Markow v.
Rosner (2016) 3 Cal.App.5th 1027, 1043, fn. 8.)




                               50
disability, Snoeck’s proposed instruction would not have made
a difference to the jury finding ExakTime did not violate FEHA
when it put Snoeck on leave.
       Other instructions also adequately covered Snoeck’s
theories of his case. The court instructed the jury with CACI
No. 2542 that a reasonable accommodation may include
extending a leave of absence after FMLA leave has expired—
which is what Snoeck proposed. And, under CACI No. 2540,
if Snoeck proved the other required elements, he could establish
his disability discrimination claim if he demonstrated he would
have been able to perform his essential job duties with reasonable
accommodation, i.e., after a finite leave of absence. When
considering the evidence in light of the instructions given,
the jury could not have been misled to find it permissible for
ExakTime to fire Snoeck in September simply because he had
slept on the job before he took his leave, as Snoeck seems to
contend.
       We do not disagree with Snoeck’s premise that terminating
an employee because of the employee’s disability-produced
symptoms or conduct can constitute impermissible disability
discrimination. (See Soria, supra, 5 Cal.App.5th at pp. 595–596
[relying on Humphrey and finding questions of fact existed as to
whether employee was improperly terminated where the reason
for her termination—absenteeism—“intertwin[ed]” with her
disability—being absent or late for medical appointments
relating to her disability].) But, again, the jury permissibly could
conclude ExakTime did not violate FEHA if it found ExakTime
fired Snoeck because he would be unable to perform his job—
due to sleeping—with a reasonable accommodation or if the
accommodation he requested was not reasonable.




                                51
             ii.    Snoeck’s proposed instruction 11
       Snoeck’s proposed special instruction number 11 provided:
“An employer’s honest but mistaken belief in allegedly legitimate
reasons for an adverse employment action may not be used by the
employer to excuse an adverse employment action taken against
an employee disabled or perceived as disabled under FEHA.”
The instruction is an inaccurate statement of the law, as Snoeck
seems to concede.
       An employer may take an adverse action that it believes
is warranted against a disabled employee—even if that
belief is mistaken—as long as the employer’s reason is not
a discriminatory one, e.g., because of the employee’s disability.
Wallace—the source of Snoeck’s special instruction—held that
an employer cannot escape liability under FEHA for disability
discrimination on the ground it honestly but mistakenly believed
an employee’s disability rendered him unable to perform the
essential functions of his job, even with an accommodation.
(Wallace, supra, 245 Cal.App.4th at pp. 115–116, 122, 126–127,
133–134.) Moreover, the subject of Snoeck’s proposed instruction
number 11 was substantially covered by other instructions.
              iii. Snoeck’s proposed special instruction 6
                    and BAJI No. 12.13
       Snoeck’s proposed special instruction number 6 stated,
“An employee’s obesity is an actual or perceived disability
when an employer regards the employee’s obesity as either:
(1) a condition that has no present disabling effect but may
become an actual physical disability; or (2) a condition that
makes achievement of a major life activity difficult.” Snoeck’s
BAJI No. 12.13 instruction provided the definition of physical
disability set forth in section 12926, subdivision (m).




                               52
       We first note Snoeck’s special instruction is an inaccurate
statement of the law. The source for Snoeck’s special instruction
—Cornell—clearly explained that, for an employee’s obesity to
constitute an actual—as opposed to a perceived—disability, it
must have a physiological cause. (Cornell, supra, 18 Cal.App.5th
at pp. 928–929.) On the other hand, a perceived disability
needs no physiological cause. (Id. at p. 939.) Snoeck’s instruction
incorrectly states obesity is either an actual or perceived
disability based on the same parameters.
        Snoeck argues both his special instruction and BAJI
No. 12.13 were necessary because none of the instructions the
court gave provided a definition of “physical disability” or helped
the jury understand Snoeck’s theory that ExakTime regarded
his obesity as a disability preventing him from returning to work
because it affected his sleep problems. We disagree.
       CACI No. 2540 instructed the jury on what Snoeck had to
prove to demonstrate ExakTime discriminated against him based
on an actual disability or what it perceived to be a disability.
The instruction stated Snoeck had to show ExakTime knew he
had “a physical condition that limited a major life activity”—an
actual disability—or ExakTime “regarded or treated . . . Snoeck
as if he had[ ] a physical condition that limited a major life
activity”—a perceived disability. BAJI No. 12.13 duplicated
these concepts with unnecessary details from the statute. And,
based on the instruction given, the jury could find Snoeck’s
obesity was a perceived disability if it found ExakTime treated
it as a physical condition that limited a major life activity.
An additional instruction focusing on the disability of obesity
was unnecessary. Moreover, as Snoeck also predicated his claims
on having an actual disability—sleep apnea—his proposed




                                53
instruction about obesity would have put undue emphasis on
his argument that ExakTime regarded him as disabled based
on his weight.
      Snoeck also contends his proposed special instruction
number 6 and BAJI No. 12.13 were necessary because CACI
No. 2540 did not include having “a record of disability” 26 or
“future potential for disability” within its definition of physical
disability. He argues the jury “had a right to know” about these
definitions, asserting O’Hara testified “he was concerned based
on what he observed in the past that the future would include
the same sleep issues” if Snoeck did not lose weight. We do not
agree. O’Hara testified he did not believe Snoeck would lose
enough weight to have the bariatric surgery—surgery Snoeck
himself “tied” to helping his sleeping issue—and he was
concerned Snoeck would continue to have an issue with sleeping
on the job. O’Hara’s comments do not demonstrate he viewed
Snoeck’s obesity as a condition with “no present disabling effect”
that “may become a[n] [actual] physical disability,” as provided
in BAJI No. 12.13. CACI No. 2540 amply covered Snoeck’s theory
about his actual and perceived disabilities.
      There was no error in refusing those instructions. But,
even if the court should have given an instruction specific to
obesity, because ExakTime’s alleged treatment of or beliefs about
Snoeck’s obesity fell within the “perceived disability” explanation
in CACI No. 2540, it is not reasonably likely the jury would have

26    The reference to having a “record or history” of a condition
refers to an actual disability, not a perceived disability. (See
BAJI No. 12.13; § 12926, subd. (m)(3).) It would not apply to
Snoeck’s obesity.




                                54
reached a different verdict had the court given Snoeck’s proposed
instruction and/or BAJI No. 12.13.
             iv.   Snoeck’s proposed special instruction 1
       Snoeck’s proposed special instruction number 1 provided:
“Reasonable accommodation may include holding a job open for
an employee on a leave of absence or extending a leave provided
by the CFRA, the FMLA, or other leave laws, or an employer’s
leave plan. As long as at the time of an employee’s termination,
there were plausible reasons to believe that the employee’s
disability could have been accommodated by a leave of absence,
an employer is responsible for its failure to offer such a leave.”
       Again, Snoeck’s proposed instruction is not entirely
accurate. An employer is not responsible for a failure to offer
a leave of absence (or extend it) if the leave is not a reasonable
accommodation, or the employer shows it would pose an undue
hardship. (Hanson, supra, 74 Cal.App.4th at pp. 226–227; Green,
supra, 42 Cal.4th at p. 260.) Snoeck contends his instruction
was necessary to demonstrate his requested extended leave
was not in fact indefinite, and there was no reason at the time
of his termination to believe it was not likely he would return
at the end of the leave. Like his other requested instructions,
the subject of this one was covered by given instructions.
       The court instructed the jury under CACI No. 2542 that
“[a] reasonable accommodation is a reasonable change to
the workplace that allows an employee with a disability to
perform the essential duties of the job,” and that a reasonable
accommodation may include “[p]roviding additional leave of
absence when leave of absence under the CFRA/FMLA has
expired.” Thus, the jury already would have understood that,
had the extended leave Snoeck requested allowed him to




                               55
perform his essential job duties, it would have been a reasonable
accommodation.
       The parties agreed to the following separate instruction:
“When an employee can work with a reasonable accommodation
other than a leave of absence, an employer may not require that
the employee take a leave of absence. An employer, however,
is not required to provide an indefinite leave of absence as a
reasonable accommodation.” Snoeck nevertheless contends
his special instruction was necessary because the jury otherwise
“had no idea what ‘indefinite leave’ meant in the context of the
applicable law.” We disagree. In determining whether “the
instructions as a whole fully and fairly set forth the applicable
law[,] . . . we assume that jurors are intelligent persons capable
of understanding and correlating all jury instructions which
are given and, where reasonably possible, we interpret the
instructions to support the judgment.” (People v. Jo (2017) 15
Cal.App.5th 1128, 1152.) We can assume the jury understood
what “finite” and “infinite” meant and—when reading the
instructions together—also understood that extending Snoeck’s
leave was a reasonable accommodation if he was likely to return
to work at its conclusion, ready and able to perform his essential
job duties.
              v.    Snoeck’s proposed special instruction 15
       Snoeck’s proposed instruction number 15 is taken from the
court’s explanation in Scotch, supra, 173 Cal.App.4th at p. 1013,
that the employer’s “obligation to engage in the [interactive]
process in good faith is continuous.” The jury returned a verdict
in Snoeck’s favor on this cause of action—he could not have
been prejudiced by the court’s refusal to give the instruction.




                                56
       Snoeck nevertheless contends the jury likely was misled
without the instruction because it did not know ExakTime
had a duty to engage with Snoeck in the interactive process
at “several points in time from June 2017 through [his]
termination.” Although he does not directly say so, we
understand Snoeck’s challenge of the court’s refusal to give
this instruction—on the claim the jury found he proved—only to
relate to his contention the jury should be permitted to re-decide
Snoeck’s damages and ExakTime’s liability for punitive damages
“after being presented with the evidence precluded and being
properly instructed on the law.”
       The court gave CACI No. 2546. It does not specifically
state ExakTime had an ongoing duty to engage in the interactive
process. But, the instruction properly advised the jury at
what point or points ExakTime would be required to do so: if
ExakTime “by its own observation” determined Snoeck needed a
reasonable accommodation, or if Snoeck “requested a reasonable
accommodation[ ] for his physical disability so that he would
be able to perform the essential job requirements.” Based on
the evidence, ExakTime’s observations and Snoeck’s requests
occurred at different times—before June 1, in the summer, and
in September 2017. The jury could not have been misled by
the absence of an additional instruction that ExakTime’s duty
to participate in the interactive process was an ongoing one
should certain conditions occur.27


27     In any event, ExakTime’s duty to engage in the interactive
process would be ongoing only to the extent Snoeck asked for
a different accommodation or if ExakTime became aware an
accommodation was failing and additional accommodation was




                                57
6.     Snoeck has not demonstrated any prejudicial
       evidentiary error
       We review the trial court’s evidentiary rulings for an
abuse of discretion. (Park v. First American Title Co. (2011)
201 Cal.App.4th 1418, 1427.) We will not disturb the court’s
decision to admit or exclude evidence “except on a showing the
trial court exercised its discretion in an arbitrary, capricious, or
patently absurd manner that resulted in a manifest miscarriage
of justice.” (People v. Rodriguez (1999) 20 Cal.4th 1, 9–10.)
       a.     The exclusion of Dr. Downs’s testimony about
              the plausibility Snoeck could work from home
       Snoeck contends the trial court prejudicially abused its
discretion when it sustained ExakTime’s speculation objection
to Downs answering the question, “Do you know if it’s plausible
that the accommodation of working from home may have allowed
[Snoeck] to continue his sales job while he tried to improve?”
       Snoeck argues he laid sufficient foundation for Downs
to answer the question: that Downs was and had been his
primary care physician for years; that Downs answered, “[y]es,”
he “would consider accommodation for [Snoeck’s] illness” when
asked hypothetically whether he “would have been willing to
consider potential other accommodations, other than disability
leave,” if Snoeck had told him ExakTime had offered other
options; and that the FMLA paperwork Downs signed listed
Snoeck’s essential job functions.




necessary. (Scotch, supra, 173 Cal.App.4th at p. 1013.) The
language in CACI No. 2546 would include those scenarios.




                                 58
       We disagree. “[T]he testimony of a witness concerning
a particular matter is inadmissible unless he has personal
knowledge of the matter.” (Evid. Code, § 702, subd. (a).) As the
court commented when Snoeck’s counsel tried to reframe the
question, “[I]t’s a fairly obvious question. No, he wouldn’t know
[what accommodations may have worked] without considering
[them].”
       Snoeck nevertheless contends Downs could have provided
an opinion about whether he could have worked from home,
relying on Nadaf-Rahrov, supra, 166 Cal.App.4th at p. 966.
There, in reversing an order granting summary judgment, the
Court of Appeal concluded the employee’s physician’s declaration
that the employee could perform “ ‘other jobs that did not require
the strenuous tasks of a fitter’ ” such as one that did not require
“ ‘bending, standing, or kneeling’ ” was admissible to rebut the
employer’s contention the employee was unable to perform work
of any kind. (Id. at pp. 965–966.) But, the doctor there averred
he always maintained the employee could work, just not as
a fitter. (Id. at p. 965.) Here, in contrast, Snoeck would be
performing the same job. As Downs had not considered any
other accommodation for Snoeck at the time, he had no personal
knowledge as to whether Snoeck effectively could perform his
inside sales job remotely or part-time.
       Even if Downs should have been permitted to answer the
question, Snoeck has not demonstrated his testimony would have
affected the trial’s outcome. Snoeck argues Downs’s testimony
would have allowed the jury to find Snoeck should not have
been sent home on unpaid leave because another accommodation
“could work.” But, again, substantial evidence supports the jury
finding ExakTime had no knowledge of Snoeck’s disability when




                                59
it offered him leave and, thus, had no obligation to accommodate
him. (King v. United Parcel Service, Inc. (2007) 152 Cal.App.4th
426, 443 [employer ordinarily not liable for failing to
accommodate disability it didn’t know about].) Moreover,
Snoeck never asked to be permitted to work at home or for any
other accommodation. (See ibid. [employee must “ ‘tender a
specific request for a necessary accommodation’ ”].) Finally,
as ExakTime notes, Snoeck has not made an offer of proof about
what Downs would have said if permitted to answer the question.
       b.    The admission of Dr. Hagen’s testimony
       Snoeck moved in limine to prevent June Hagen, Ph.D.,
ExakTime’s vocational rehabilitation expert, from testifying to
her opinions about the inadequacy of Snoeck’s job search efforts
on the ground she based them on an improper legal standard.
As a general rule, an employee’s recovery in a wrongful
termination case is reduced by the amount the employer proves
the employee—“with reasonable effort”—could have earned from
other employment. (Parker v. Twentieth Century-Fox Film Corp.
(1970) 3 Cal.3d 176, 181–182.) In his motion, Snoeck cited
Hagen’s deposition testimony that, in evaluating Snoeck’s
job search efforts, she did not compare him to the average job
seeker, but to one who exercised “the highest level of diligence
possible.”28

28     At her deposition, Hagen testified the average job seeker
spends “[l]ess than 15 hours a week,” and Snoeck’s efforts were
below average—“a couple hours a week.” She opined that,
“to find a job in an expedient manner,” the job seeker “need[s]
to do more.” She agreed the applicant “should exercise the
highest level of diligence possible.”




                                60
       ExakTime argues Snoeck has forfeited his challenge to
the court’s denial of his motion because he did not secure a ruling
from the court on the record, citing People v. Ramos (1997) 15
Cal.4th 1133, 1171 (motion in limine may preserve objection for
appeal, but party “must secure an express ruling from the court”).
In Ramos, although the defendant filed a pretrial motion to
exclude evidence, and defense counsel had discussed it with
the court, counsel did not reassert his objection when the
prosecution introduced the evidence at trial. (Ibid.)
       Here, just before Hagen took the stand, Snoeck’s counsel
called the court’s attention to the motion in limine, which
the court had not seen. After a brief meeting with counsel
in chambers, Hagen again was called to testify. Unlike counsel
in Ramos, there were no further objections for Snoeck to make
at that point—he had just made them moments before. We
can presume the court denied them.
       Nevertheless, we agree Snoeck cannot demonstrate
prejudice because he could have cross-examined Hagen about her
deposition testimony and purportedly holding him to a standard
of the “highest level of diligence.” He did not.29 Moreover,
the court instructed the jury that, in determining if Snoeck’s
damages should be reduced by the amount he could have earned
from other employment, ExakTime must prove Snoeck “failed to
make reasonable efforts to seek and retain” substantially similar,


29    Instead, counsel spent much of his cross-examination
questioning Hagen about her opinion that Snoeck’s resume
was not competitive because it had typographical errors, listed
“stay-at-home dad” under experience, and had an outdated style.




                                61
available employment. (Italics added.) We presume the jury
followed that instruction.
      Snoeck also contends the court erred in overruling his
foundation objection to Hagen’s opinion that he could have
obtained a comparable job in five months. Snoeck argues Hagen
merely reviewed records and relied on government statistics
reflecting the total number of jobs by category, average pay,
and average duration of unemployment, but not specifically
the average time taken by unemployed persons looking for
a comparable job.
      We find no abuse of discretion. Hagen reviewed not
only statistics from the Bureau of Labor, including the data
mentioned, as well as data on available sales representative
positions in Snoeck’s area with pay comparable to what Snoeck
had made, but also Snoeck’s deposition, his resume and job
search documents, and on-line job postings. She also contacted
some of the employers who had posted jobs. Accordingly,
the court had a rational basis to find there was a sufficient
foundation for Hagen to opine Snoeck could have found
comparable employment in five months with a “diligent”
job search.30
      c.     The trial court’s exclusion of job search documents
      Finally, Snoeck contends the court arbitrarily precluded
him from introducing his applications to noncomparable positions
in rebuttal. ExakTime objected to Snoeck introducing the

30    Hagen testified “an individual who wants to find a job
needs to treat it like a full-time job,” but Snoeck spent only two
to four hours a week on his job search. She told her clients to
spend five to six hours a day.




                                 62
applications because he had not produced them in discovery.
Snoeck responded he had objected to their production, and
ExakTime never moved to compel them. He sought to introduce
them to rebut ExakTime’s insinuation he had applied for only
15 jobs. ExakTime’s counsel had asked Snoeck whether an
exhibit containing about 15 job applications was “the sum total of
[his] efforts to find work.” Snoeck answered that he had applied
to “a lot of jobs,” but those applications were to noncomparable
positions and not part of the exhibit.
       The court did not permit Snoeck to introduce the “stack”
of applications themselves into evidence—because they were not
produced in discovery—but did allow him to testify about those
applications. Snoeck contends their exclusion was prejudicial
because Hagen based her opinion in part on the small number of
comparable job applications Snoeck had produced. When asked
if her opinion would change if she knew he had applied for 75 to
100 jobs, not just 15 to 20 jobs, Hagen responded she would need
to see the applications.
       Even if Snoeck’s refusal to produce the job applications in
discovery did not preclude him from using them at trial, he has
failed to show how their exclusion affected the trial’s outcome.
The court permitted Snoeck to testify he applied for 70 to 100
positions that were not substantially similar to his ExakTime job.
He got one of those jobs and held it for a short time. Thus, the
jury heard Snoeck applied for many more jobs than the 15 to 20
that were comparable to his old position.
7.     Snoeck’s remaining contentions
       Having rejected Snoeck’s claims of prejudicial error,
we find no cumulative error. We have reviewed ExakTime’s
(and Snoeck’s) closing argument and do not find it created any




                               63
prejudice by compounding any purported instructional error
or misleading the jury.
                Appeal From Order Taxing Costs
       Snoeck contends the trial court improperly granted
ExakTime’s motion to tax costs because ExakTime’s moving
papers did not include admissible evidence of its written 998
offer; the court erred when it permitted ExakTime to submit
evidence of its 998 offer belatedly with its reply papers; and
the 998 offer was invalid. Because we conclude ExakTime did
not meet its burden of proof in its moving papers, and the
court abused its discretion in permitting it belatedly to file
the 998 offer, we need not address its validity.
1.     Applicable law and standards of review
       The prevailing party in a civil case generally is entitled to
recover its costs from its opponent. (Elite Show Services, Inc. v.
Staffpro, Inc. (2004) 119 Cal.App.4th 263, 268 (Elite Show); Code
Civ. Proc., § 1032, subd. (b).) When the prevailing party obtains
a judgment “less favorable than a pretrial settlement offer made
by the other party” under section 998, however, “the prevailing
party is precluded from recovering its own postoffer costs.” (Elite
Show, at p. 268; § 998, subd. (c)(1).)
       The offering party has “the burden of demonstrating that
the offer is a valid one under section 998.” By the same token,
“a section 998 offer must be strictly construed in favor of the
party sought to be subjected to its operation.” (Barella v.
Exchange Bank (2000) 84 Cal.App.4th 793, 799.) To meet the
statutory requirements, the offer must be in writing, include a
statement of the offer, “the terms and conditions of the judgment
or award,” and a provision that allows the accepting party to sign
a statement that the offer is accepted.” (§ 998, subd. (b).) We




                                 64
review the validity of a 998 offer de novo. (Ignacio v. Caracciolo
(2016) 2 Cal.App.5th 81, 86.)
       A losing party who challenges the prevailing party’s
claimed costs “has the burden to present evidence and prove that
the claimed costs are not recoverable.” (Seever v. Copley Press,
Inc. (2006) 141 Cal.App.4th 1550, 1557.) We generally review
a cost award for abuse of discretion. (Id. at pp. 1556–1557.)
2.     ExakTime’s motion to tax costs
       After the court entered judgment on the jury’s verdict,
Snoeck filed a memorandum of costs. ExakTime moved to tax
Snoeck’s claimed costs incurred after June 4, 2019—the date
ExakTime served its 998 offer, which Snoeck rejected.
       ExakTime did not include a copy of its 998 offer with its
moving papers. Instead, it described the offer in its counsel’s
declaration, as follows: “[O]n June 4, 2019, my office personally
served [a 998 offer] to [Snoeck]. . . . The amount offered was
greater than the jury’s award of $130,088, and was exclusive
of attorneys’ fees, which were to be paid by [ExakTime] upon
a determination by the Court if the Parties were unable to
agree upon a reasonable amount.”
       Snoeck opposed the motion and contended ExakTime
failed to meet its burden to demonstrate it made a valid 998 offer.
Snoeck also objected to defense counsel’s description of the 998
offer on secondary evidence and inadmissible hearsay grounds.
       ExakTime attached a copy of the 998 offer to its counsel’s
reply declaration, but argued doing so was unnecessary because
Snoeck had admitted its existence. The offer substantially
provides: ExakTime offers to pay Snoeck $500,000, “which
does not include Plaintiff’s costs and attorneys’ fees incurred,
in exchange for a dismissal with prejudice of this entire action,




                                65
as to all parties, and in satisfaction of all claims for damages,
penalties, costs and expenses, and interest in this action.
Defendant further offers to pay Plaintiff all reasonable attorneys’
fees and costs incurred on behalf of Plaintiff up to the date of
this offer . . . subject to a determination by the court upon noticed
motion, if the parties cannot agree otherwise.” Snoeck filed a
request to strike the evidence as improper reply evidence,
and made other evidentiary objections.
        The court sustained Snoeck’s objection to ExakTime’s
moving declaration describing the 998 offer based on the
secondary evidence rule. But, the court overruled Snoeck’s
objections to ExakTime’s reply declaration and attached written
998 offer. The court concluded that, because the $500,000 offer
was greater than the $130,088 jury award, Snoeck was not
entitled to recover his post-offer costs.
        At the hearing, Snoeck’s counsel asked for the opportunity
to file a brief to respond to the “new” reply evidence and address
the 998 offer’s purported invalidity. Counsel essentially argued
the offer was “self-contradictory” because on the one hand, it
purports to offer $500,000 exclusive of fees and costs, but then
states the $500,000 is offered in satisfaction of all damages, etc.,
including “costs and expenses.”
        The court rejected counsel’s request to file another brief,
noting Snoeck had the 998 offer “long before this motion was
ever filed.” The court thus did not consider the 998 offer “new
evidence,” and made clear it thought Snoeck’s counsel should
have addressed his substantive argument about its validity in his
opposition, noting he could have attached the 998 offer himself.
The court said it thought Snoeck’s counsel was “playing games”
and adopted as its order his tentative ruling granting the motion.




                                 66
3.     Analysis
       It is undisputed ExakTime made Snoeck a 998 offer,
Snoeck rejected the offer, and the $500,000 that ExakTime
offered was greater than the $130,088 the jury awarded him.
Nevertheless, Snoeck disputed the validity of the offer on the
ground it was ambiguous or self-contradictory. As ExakTime
sought to apply section 998’s cost-shifting provisions, it bore the
burden to demonstrate the offer met the statutory requirements
and was valid.
       And, as the party moving to tax Snoeck’s costs, ExakTime
had the burden to present evidence to prove Snoeck’s claimed
costs were not recoverable. That evidence was the rejected
998 offer. Because “oral testimony is not admissible to prove the
content of a writing” (Evid. Code, § 1523), the only way ExakTime
could present admissible evidence of its valid 998 offer to tax
postoffer costs was to produce a copy of the written 998 offer
it served on Snoeck.
       Thus, ExakTime cannot seriously dispute its moving
papers failed to establish its entitlement under section 998 to
tax Snoeck’s postoffer costs when it did not attach the written
998 offer, did not state the specific amount of the offer, 31 and
only described the general terms of the offer through ExakTime’s
counsel’s inadmissible declaration. As the court sustained
Snoeck’s objections to the moving declaration, ExakTime’s


31    Without the specific amount, there would be no way for
the court to determine if the judgment, including preoffer costs,
was more or less favorable than the 998 offer. (See Wegner et al.,
Cal. Practice Guide: Civil Trials and Evidence (The Rutter Group
2020) ¶ 17:389.)




                                67
moving papers failed to prove Snoeck’s postoffer costs were
unauthorized. The primary question before us then is whether
the court erred by considering the belatedly-filed written 998
offer to grant ExakTime’s motion. “ ‘The general rule of motion
practice . . . is that new evidence is not permitted with reply
papers . . . . “[T]he inclusion of additional evidentiary matter
with the reply should only be allowed in the exceptional case . . .”
and if permitted, the other party should be given the opportunity
to respond.’ [Citation.] Whether to accept new evidence with
the reply papers is vested in the trial court’s sound discretion,
and we may reverse the trial court’s decision only for a clear
abuse of that discretion.” (Carbajal v. CWPSC, Inc. (2016)
245 Cal.App.4th 227, 241 (Carbajal).)
       We conclude, in these circumstances, where ExakTime
appears to have intentionally held back from its moving papers
the evidence necessary to satisfy its burden of proof—and offered
no explanation of inadvertence or mistake—the trial court abused
its discretion by permitting it to submit the written 998 offer
with its reply. As in Carbajal, ExakTime did not submit its
written 998 offer to respond to a new issue Snoeck raised in
his opposition; “rather, it was evidence on an issue [ExakTime]
raised, but failed to establish, in its moving papers.” (Carbajal,
supra, 245 Cal.App.4th at p. 241 [noting defendant who moved to
compel arbitration and argued the FAA applied “was required to
present evidence to support its claim,” not wait until the reply].)
       We recognize Snoeck had the 998 offer for months before
ExakTime filed its motion; it was not a surprise. But, ExakTime
bore the burden of proof—it was required to present admissible
evidence establishing Snoeck’s costs were not recoverable due
to its valid 998 offer. Snoeck was not required to respond to




                                68
evidence ExakTime failed to present regardless of his knowledge
about its existence. Accordingly, we reverse the trial court’s
order and direct it to enter an order that reinstates the
$30,056.44 in costs Snoeck incurred after June 4, 2019.
                          DISPOSITION
       The judgment is affirmed. We dismiss ExakTime’s
cross-appeal. The order taxing Snoeck’s costs is reversed.
The trial court is directed to enter a new order awarding Snoeck
costs totaling $79,409.90, the amount he would have received
had the court not reduced the cost award by costs he incurred
post-June 4, 2019. The parties are to bear their own costs
on appeal.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     EGERTON, J.

We concur:




                  EDMON, P.J.                             HILL, J.*



*      Judge of the Santa Barbara County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6
of the California Constitution.




                                69